81318: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30888: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81318


Short Caption:GONZALES VS. CAMPBELL & WILLIAMSCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A789211Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/17/2020 / Young, JaySP Status:Completed


Oral Argument:06/10/2021 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:06/10/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantTom GonzalesMark D. Wray
							(Law Offices of Mark Wray)
						


RespondentCampbell & WilliamsTodd L. Bice
							(Pisanelli Bice, PLLC)
						Donald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						J. Colby Williams
							(Campbell & Williams)
						





Docket Entries


DateTypeDescriptionPending?Document


06/15/2020Filing FeeFiling Fee due for Appeal. (SC)


06/15/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-22227




06/15/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-22229




06/15/2020Filing FeeFiling Fee Paid. $250.00 from Law Offices of Mark Wray.  Check no. 13239. (SC)


06/16/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-22373




06/17/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jay Young. (SC)20-22625




07/02/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 19, 2020, at 9:00 am. (SC).20-24569




07/06/2020Docketing StatementFiled Docketing Statement (DUPLICATE SUBMISSION). (SC)


07/06/2020Docketing StatementFiled Docketing Statement. (SC)20-24721




08/21/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-30953




08/25/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-31242




09/03/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-32541




11/20/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: December 7, 2020. (SC)20-42428




12/07/2020BriefFiled Appellant's Opening Brief. (SC)20-44434




12/07/2020AppendixFiled Joint Appendix. Vol.1 (SC)20-44440




12/08/2020MotionFiled Motion for Permission to File Redacted Appellant's Opening Brief and Redacted Portion of Joint Appendix and to File Unredacted Versions Under Seal. (SC)20-44676




12/16/2020BriefFiled Respondent's Answering Brief. (SC)20-45611




12/16/2020MotionFiled Respondent's Motion to Redact Portions of its Answering Brief. (SC)20-45612




12/23/2020Order/ProceduralFiled Order Granting Motion.  Appellant's motion to redact the opening brief and a portion of the appendix is granted.  SRCR 7.  The redacted opening brief and appendix were filed on December 7, 2020.  The clerk shall file the unredacted opening brief and exhibit received on December 8, 2020, under seal.  The exhibit shall be identified on the docket sheet as the "Unredacted Portion of Joint Appendix."  Respondent's motion to file a redacted answering brief is also granted.  SRCR 7.  The redacted answering brief was filed on December 16, 2020.  The clerk shall file the unredacted answering brief received on December 18, 2020, under seal.  Appellant shall have until January 15, 2021, to file and serve any reply brief.  (SC)20-46422




12/23/2020BriefFiled Appellant's SEALED Unredacted Opening Brief.  (SC)


12/23/2020AppendixFiled SEALED Unredacted Portion of Joint Appendix.  (SC)


12/23/2020BriefFiled Respondent's SEALED Unredacted Answering Brief.  (SC)


01/13/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: January 29, 2021. (SC)21-01042




01/29/2021BriefFiled Appellant's Reply Brief. (SC)21-02930




02/01/2021Case Status UpdateBriefing Completed/To Screening. (SC)


03/25/2021Notice/IncomingFiled Respondent's Notice of Change of Address. (SC)21-08636




05/06/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on June 10, 2021, at 11:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-13000




05/27/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-15213




06/02/2021Notice/IncomingFiled Respondent's Notice of Appearance for Todd L. Bice. (SC)21-15674




06/10/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 81318. (SNP21-RP/LS/AS) (SC)


10/26/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  Stiglich, J., dissenting.  EN BANC  (SC)21-30888




11/30/2021RemittiturIssued Remittitur. (SC).21-34055




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View